Dissenting Opinion by
Judge MacPhail :
I respectfully dissent. It is acknowledged by the parties and in the majority opinion that there is no prerequisite of notice to anybody in Section 2009 of the First Class Township Code that the report of the *248Board, of Commissioners has been filed. The majority opinion, nevertheless, engrafts upon the language in Section 2009 a requirement that notice must be given by the Board that its report has been filed before the time for filing exceptions commences. The majority opinion does not state how or to whom such notice is to be given but holds that the failure of the Board in this case to give some kind of notice to the present objectors, justifies the extension of the appeal period.
The legal authority for such an extension is said by the majority to be found in Schmidt v. Commonwealth, 495 Pa. 238, 433 A.2d 456 (1981). The principal difference between that case and the one now before us is that in Schmidt there was a notice requirement; here there is none. Our Supreme Court held in Schmidt that the failure of the Department of Revenue to set forth a mailing date in its notice of reassessment was a fatal defect. In the instant case, the Appellant’s attorney knew that there would be no notice and he relied upon a Court officer to inform him when the report was filed. In Schmidt, the Court was construing a tax statute; the case before us involves the vacation of a road. Because of those substantial differences, I do not believe that Schmidt controls.
Here, the Board followed the terms of the statute pursuant to which it was acting. It was guilty of no wrong doing. The cause of the problem was understandable but hardly justifiable. Had' the attorney checked the dockets daily or had he requested the township officials to notify him when the report was filed, the case would not be before us. The majority opinion now extends this already lengthy litigation process by validating an appeal which was admittedly untimely filed. I do not believe we have sufficient grounds to do so.
Aside from what I believe to be an erroneous result in the case before us, I am greatly concerned that the *249precedent we now establish, will open tbe door for tbe granting of untimely appeals for spurious reasons in the future.
I would affirm ou the opinion of tbe trial judge.